Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 7-19 are pending.  Claims 2-6 have been canceled.  Note that, Applicant’s amendment and arguments filed 1/25/21 have been entered.   
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/25/20 have been withdrawn:
	None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delplancke et al (US 2017/0121637) in view of Tsibouklis et al (US 2003/0096725) and Smith et al (US 2010/0009886).  
Delplancke et al teach a liquid detergent composition having a pH of from 7.1 to 8.9, wherein the composition includes a surfactant system, the surfactant system including an anionic surfactant and a primary co-surfactant selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof.  See Abstract.  The composition comprises an amphiphilic polymer selected from the group consisting of amphiphilic alkoxylated polyalkyleneimines, etc.  See para. 17-20.  The composition contains from 1% to 40% by weight of the composition of an anionic surfactant such as an alkyl sulfate, alkyl alkoxy sulfate, etc.  Suitable alkyl sulfates or alkyl alkoxyl sulfates are those having branching from 15% to 80% by weight, alkyl groups which are C8-C20 and a degree of alkoxylation of from 0 to below 1.  See paras. 49-54.  Additionally, suitable amphoteric surfactants include amine oxides, etc., in amounts from 0.1% to 20% by weight.  See paras. 58-73.  The composition may contain a nonionic surfactant as secondary co-surfactant in amounts from 0.1 to 20% by weight 
Delplancke et al do not teach the of the specific EO-PO-EO compound of Formula (I) or a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Tsibouklis et al teach hard surface antimicrobial cleaners and methods for using them.  The cleaners include a polyoxyethylene/polyoxypropylene block copolymer in amounts from 0.2 to 5% of the composition.  Suitable polyoxyethylene/polyoxypropylene block copolymers include those having the same formula as Formula (I) as recited by the instant claims.  The addition of block copolymers to a hard surface cleaner causes surfaces that have been cleaned using the cleaner to be left with residual benefits.  In particular, the surfaces resist soiling, are easier to clean when stained, and provide resistance to bacteria, fungi, and biofilms.  These benefits are achieved without disrupting the cleaning function of the cleaner.  See para. 28.  
Smith et al teach a method for providing a ready to use cleaning composition.  The concentrate includes an anionic surfactant, an alkanolamine, and a water-hardness anti-precipitant mixture, wherein the mixture contains an EO-PO-co-polymer having the same formula as Formula (I) as recited by the instant claims.  See Abstract.  Suitable EO-PO copolymers are under the tradenames Pluronic, Tetronic, etc., and preferably have a molecular weight of greater than about 1,500.  See para. 27.  The co-polymers can be used in amounts from about 0.001% to about 10% by weight and are nonionic 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compound of Formula (I) in the composition taught by Delplancke et al, with a reasonable expectation of success, because Tsibouklis et al and Smith et al teach that the use of such compounds in a similar composition act as sheeting agents and provide anti-soiling properties and further, such properties would be desirable in the compositions taught by Delplancke et al and Delplancke et al teach the use of nonionic surfactants in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Delplancke et al in view of Tsibouklis et al and Smith et al suggest a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claims 1, 7-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al (US 2008/0300158) in view of in view of Tsibouklis et al (US 2003/0096725) and Smith et al (US 2010/0009886).
Schutz et al teach a method of cleaning dishware with a liquid detergent composition having a graft amphiphilic graft polymer, to provide improved grease 
 Schutz et al do not teach the of the specific EO-PO-EO compound of Formula (I) or a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Tsibouklis et al and Smith et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compound of Formula (I) in the composition taught by Schutz et al, with a reasonable expectation of success, because Tsibouklis et 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Schutz et al in view of Tsibouklis et al and Smith et al suggest a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schutz et al (US 2008/0300158) in view of in view of Tsibouklis et al (US 2003/0096725) and Smith et al (US 2010/0009886) as applied to claims 1, 4, 7-15, 17, and 18 above, and further in view of Scheibel et al (US 6,774,099) or Hulskotter et al (US 2015/0315522).
Schutz et al are relied upon as set forth above.  However, Schutz et al do not teach the use of the specific cyclic diamine in addition to the other requisite components of the composition as recited by the instant claims.  
Scheibel et al teach a hand dishwashing composition containing a surfactant system, a diamine, etc.  See claim 1.  Suitable diamines include 1,3-cyclohexane diamine, 1,2-cyclohexane diamine, etc.  See column 63, lines 1-69.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cleaning amine such as 1,3-cyclohexane diamine in the composition taught by Schutz et al, with a reasonable expectation of success, because Scheibel et al or Hulskotter et al teach the use of 1,3-cyclohexane, for example, as a cleaning amine in a similar composition and further, Schutz et al teach the use of diamines in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, and 11-20 of copending Application No. 16/197539 (reference application) or claims 1-18 of 16/244582 (now allowed). Although the claims at issue are not identical, they are not patentably distinct claims 1-3, 6, 9, and 11-20 of copending Application No. 16/197539 or claims 1-18 of 16/244582 (now allowed). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-3, 6, 9, and 11-20 of copending Application No. 16/197539 or claims 1-18 of 16/244582 (now allowed) suggest a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,689,598 (previously, 15/334582) in view of Tsibouklis et al (US 2003/0096725) and Smith et al (US 2010/0009886).
Tsibouklis et al and Smith et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compound of Formula (I) in the composition claimed by U.S. Patent No. 10,689,598, with a reasonable expectation of success, because Tsibouklis et al and Smith et al teach that the use of such compounds in a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-9 of U.S. Patent No. 10,689,598 in view of Smith et al and Tsibouklis et a suggest a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,611,985 in view of Tsibouklis et al (US 2003/0096725) and Smith et al (US 2010/0009886).  Claims 1-9 of US Pat. No.  10,611,985 encompass all the material limitations of the instant claims except for the inclusion of a triblock co-polymer of Formula (I).
Tsibouklis et al and Smith et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compound of Formula (I) in the composition claimed by US 10,611,985, with a reasonable expectation of success, because 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims 1-9 of US Pat. No. 10,611,985 in view of Smith et al and Tsibouklis et a suggest a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claims 1 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,844,336 (previously 16/244535). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US 10,844,336 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an anionic surfactant, a primary co-surfaactant, the specific EO-PO-EO compound of Formula (I), and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because claims .   
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Delplancke et al in view of Tsibouklis et al and Smith et al; or Schutz et al in view of Tsibouklis et al and Smith et al, Applicant states that the cited references fail to establish a prima facie case of obviousness since the references fail to teach or suggest the specific subclass of EO-PO-EO triblock copolymers as recited by the instant claims.  Additionally, Applicant states that one skilled in the art would not have had any motivation to formulate the polymers of Tsibouklis et al and Smith et al, disclosed as sheeting/soil repellency agents in hard surface cleaners, in hand dishwashing liquid cleaners for the benefit of improving suds consistency throughout dilution; sheeting and soil repellency is driven by the interaction of a detergent composition with a hard surface, whereas in hand dishwashing, the interaction is of the detergent composition with air.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Delplancke et al in view of Tsibouklis et al and Smith et al; or Schutz et al in view of Tsibouklis et al and Smith et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Delplancke et al clearly teach a liquid detergent composition, wherein the composition includes a surfactant system, the surfactant system including an anionic surfactant and a primary co-surfactant selected from the group consisting of amphoteric surfactant, zwitterionic surfactant, and mixtures thereof (See Abstract of Delplancke).  Additionally, Delplancke et al clearly teach that the composition contains from 1% to 40% by weight of the composition of an anionic surfactant such as an alkyl 
The Examiner asserts that Tsibouklis et al and Smith et al are analogous prior art relative to Delplancke et al and Schutz et al and that one of ordinary skill in the art clearly would have looked to the teachings of Tsibouklis et al and Smith et al to cure the deficiencies of Delplancke et al and Schutz et al.  Tsibouklis et al and Smith et al are secondary references relied upon for their teaching of the specific EO-PO-EO compound of Formula (I).  For example, Tsibouklis et al teach EOx-POy-EOz block copolymers wherein x and z have a value of from 0 to 1,000 and y has a value from 1 to 1,000, and further wherein the block copolymer has an average molecular weight from 286, 100,000 (See paras. 28-35 of Tsibouklis et al), which would clearly fall within the scope of the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use to use a compound of Formula (I) in the composition taught by Delplancke et al or Schutz et al, with a reasonable expectation of success, because Tsibouklis et al and Smith et al teach that the use of such compounds in a similar composition act as sheeting agents and provide anti-soiling properties and further, such properties would be desirable in the compositions taught by Schutz et al or 
Additionally, while Tsibouklis et al and Smith et al do not specifically mention or discuss the sudsing properties of suds profile of compounds of EO-PO-EO triblock copolymers, the Examiner asserts that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  Thus, the Examiner asserts that the teachings of Delplancke et al in view of Tsibouklis et al and Smith et al; or Schutz et al in view of Tsibouklis et al and Smith et al, are sufficient to suggest the claimed invention under 35 USC 103.  
With respect to the rejection of instant claim 16 under 35 USC 103 using Schutz et al in view of Tsibouklis et al and Smith et al, further in view of Scheibel et al or Hulskotter et al, Applicant states the teachings of Schutz et al in view of Tsibouklis et al and Smith et al are not sufficient to suggest the claimed invention and that the teachings 
Further, Applicant states that comparative data has been provided in the instant specification and a 132 Declaration submitted 1/25/21, which are sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that pages 21-23 of the instant specification and the 132 Declaration provide In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Thus, the Examiner asserts that the comparative date provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/February 11, 2021